DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 11, 12, 17 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ito et al [3709473], further in view of Moriai et al [20040231766].
With respect to claim 1, Ito discloses: A combustion system, comprising: a fuel (15, 20) and oxidant source (12, 20) configured to output fuel and oxidant into a combustion volume (23); a perforated reaction holder (25) disposed in the combustion volume and including reticulated fibers that define a plurality of perforations (capillaries 22) aligned to receive a mixture of the fuel and the oxidant from the fuel and oxidant source and to support a combustion reaction of the fuel and the oxidant within the perforations [col 3, line 65-col 4, line 9]; and a heating apparatus (24) configured to cause heating of the perforated reaction holder; wherein the perforated reaction holder is configured to support the combustion reaction supported by the fuel and oxidant mixture in the plurality of perforations after the heating apparatus preheats the perforated reaction holder [see FIG 2, col 4, line 18-41]. 
The limitation of “reticulated fibers” is interpreted as a net or network of material. A porous structure would be understood to at least comprise a network-like structure, wherein the pores would be in between nodes of the network. Although Ito teaches a 
Moriai makes up for these deficiencies by teaching a perforated reaction holder (18) is a metal net or wire that is preheated for assisting in combustion [see FIG 1, paragraph 0043-0045]. It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the apparatus of Ito with the teachings of Moriai because Moriai provides a known material for sustaining the reaction between an oxidizer and fuel achieve specific temperatures for combustion.
Regarding claims 11, 12 and 17, Ito further shows:
{cl 11} The combustion system of claim 1, wherein the heating apparatus (24) is operable as a start-up apparatus [col 4, line 21-26, element 24 is a pilot flame].
{cl 12} The combustion system of claim 11, wherein the start-up apparatus includes a start-up flame holder configured to temporarily hold a start-up flame disposed to output heat to the perforated reaction holder [see FIG 2] .
{cl 17} The combustion system of claim 1, wherein the heating apparatus includes a pilot flame apparatus [col 4, line 21-26].
Claim 2, 4, 6, 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al [3709473] (or in the alternative, in view of Moriai), further in view of McCoy et al [5899684].
Regarding claims 2, 4, 6, 7 and 16, McCoy discloses the invention as substantially claimed, however does not disclose the control circuit as claimed. McCoy makes up for these deficiencies by teaching:
{cl 2} The combustion system of claim 1, further comprising: a control circuit (69) operatively coupled to the heating apparatus, the control circuit being configured to cause the heating apparatus to operate [see FIG 1, col 7, line 53-67].
{cl 4} The combustion system of claim 2, wherein the control circuit (69) is configured to cause the heating apparatus to maintain the temperature of the perforated reaction holder [col 5, line 50-58].
{cl 6} The combustion system of claim 1, wherein the heating apparatus comprises: a flame holder (14) configured to support a flame disposed to heat the perforated reaction holder; a control circuit (69); and a flame holder actuator (18) operatively coupled to the control circuit and the flame holder [col 9, line 30-43].
{cl 7} The combustion system of claim 6, wherein the control circuit is configured to cause the flame holder actuator to cause the flame holder to not hold the flame when the perforated flame holder is at an operating temperature [col 9, line 44-60].
{cl 16} The combustion system of claim 1, wherein the heating apparatus includes an electrical discharge igniter configured to output a pulsed ignition to the fuel and oxidant mixture [col 8, line 58-col 9, line 28].
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the apparatus of Ito with the teachings of McCoy because providing the ignition means of McCoy would allow for a safety feature in Ito that prevents build-up of fuel. 
Claims 8-10, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al [3709473], further in view of Moriai et al [20040231766].
Regarding claims 8-10, 18 and 19, Ito discloses the invention as substantially claimed however does not disclose the ceramic structure. Moriai makes up for these deficiencies by teaching:
{cl 8} The combustion system of claim 1, wherein the heating apparatus comprises an electrical resistance heater operatively coupled to the perforated reaction holder [paragraph 0054, “electrical heating”];
{cl 9} The combustion system of claim 8, wherein the electrical resistance heater is configured to heat up the perforated reaction holder to an operating temperature [paragraph 0054,”Extent of the preheating…]. 
{cl 10} The combustion system of claim 8, wherein the electrical resistance heater is configured to heat the perforated reaction holder to prevent the perforated reaction holder falling below an operating temperature [paragraph 0054].
{cl 18} The combustion system of claim 1, wherein the reticulated fibers are reticulated ceramic fibers and {cl 19} The combustion system of claim 18, wherein the perforations are branching perforations that weave around and through the reticulated fibers [paragraph 0034].
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the apparatus of Ito with the teachings of Moriai because Moriai provides a known material that efficiently stores heat for supporting a combustion reaction and being capable of operating with different preheat sources.
Allowable Subject Matter
Claims 3, 5 and 13-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762.  The examiner can normally be reached on Monday thru Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
2/25/2021